DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 2/14/2022 is acknowledged.  All other claims were withdrawn by applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9-12 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by KR 101215738 B1
Re claim 1, KR 101215738 B1 teaches a sclera or corneo-scleral fitting lens set comprising: at least one lens having a difference in sagittal height in any two points that 
	Re claim 3, KR 101215738 B1 teaches wherein said difference in sagittal height is on a back surface of said lens (see page 17 third full paragraph of page in translation).
	Re claim 4, KR 101215738 B1 teaches wherein said difference in sagittal height on said back surface of said lens in any two points 180° apart is equidistant from, and at least 5.5 mm from the corneal center (see third full paragraph page 17 of translation since lens is at least 8.2 mm, it would meet the limitation).
	Re claim 5, KR 101215738 B1 teaches comprising: two or more lens that have at least 100μ difference in sagittal height on a back surface of said lens in any two points 180° apart, equidistant from, and at least 5.5 mm from a corneal center (the prior art reference details an equation for sagittal height for contact lenses that would result in these values see the bottom paragraph of page 15 of the translation).
	Re claim 6, KR 101215738 B1 teaches further including at least one standard lens fitting (see page 18 of the translation last paragraph of page Zernike).
	Re claim 7, KR 101215738 B1 teaches a sclera or corneo-scleral fitting lens set comprising: at least one lens having a difference in sagittal height in any two points that are 90° apart of between 60μ to 500μ (the prior art reference details an equation for sagittal height for contact lenses that would result in these values see the bottom paragraph of page 15 of the translation).
	Re claim 9, KR 101215738 B1 teaches wherein said difference in sagittal height is on a posterior surface (see page 17 third full paragraph of page in translation).

	Re claim 11, KR 101215738 B1 teaches comprising: two or more lens that have at least 100μ difference in sagittal height on a posterior surface in any two points 90° apart, equidistant from, and within 5 mm from a corneal center (the prior art reference details an equation for sagittal height for contact lenses that would result in these values see the bottom paragraph of page 15 of the translation).
Re claim 12, KR 101215738 B1 teaches further including at least one standard lens fitting (see page 18 of the translation last paragraph of page Zernike).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101215738 B1 and further in view of  Legerton et al (US 20100271589 A1).
	Re claim 2, KR 101215738 B1 does not explicitly disclose wherein said lens includes an optical zone, a transition/mid peripheral zone, and a landing curve.
	However, Legerton et al teaches an optical zone (see paragraph 0051), a transition/mid peripheral zone (see paragraph 0041), and a landing curve (see paragraph 0053).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of KR 101215738 B1 to include an optical zone, a transition/mid peripheral zone, and a landing curve as taught by Legerton et al for the predictable result of minimizing bubble formation (see paragraph 0051)

	However, Legerton et al teaches an optical zone (see paragraph 0051), a transition/mid peripheral zone (see paragraph 0041), and a landing curve (see paragraph 0053).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of KR 101215738 B1 to include an optical zone, a transition/mid peripheral zone, and a landing curve as taught by Legerton et al for the predictable result of minimizing bubble formation (see paragraph 0051)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The office notes first that the units of sagittal height are incomplete.  There is no unit provided just that the unit is a mu which is a specific metric power of an unnamed unit.  Therefore, the only limitation present in claim 1 is unclear and one would not be able to reproduce the invention or understand it without amendment.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: any structural elements at all.  The claim provides an engineering limitation on an unknown structure but also does not disclose any structure of the lens at all.  The claim merely discloses that there is a contact lens that has a restriction related to sagittal height.  Amendment to correct this concern is respectfully requested.  The examiner would be available for an interview to discuss potential amendments. 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

CN 101404954 A: 		similar structure
US 20100128224 A1:  	related structure
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872